Citation Nr: 1454130	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  12-20 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to a full books and supplies stipend for the academic year 2010-2011.  


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from June 2003 to June 2009.  

This matter comes before the Board from a February 2011 RO determination.


FINDING OF FACT

The Veteran completed three years of full-time medical residency at the Georgetown University School of Medicine; during which time he received a housing allowance and partial book stipend under the auspices of Chapter 33.


CONCLUSION OF LAW

The criteria for full payment of the book stipend for the academic year 2010-2011 are met, pursuant to Chapter 33 education benefits under the Post-9/11 GI Bill.  38 U.S.C.A. § 3313 (West Supp. 2002); 38 C.F.R. §§ 21.9640, 21.9680 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 (duty to notify), and 21.1032 (duty to assist).  Under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032."  These provisions also apply to the Post 9/11 GI Bill program (Chapter 33 benefits).  38 C.F.R. § 21.9510.

In light of the result reached herein, the Board will not engage in an exposition of whether or how the VA's duties were met in this case. 

The facts of the case are not in dispute.  The Veteran attended medical school prior to his entry onto active duty with the Air Force.  His official separation document reflects that he served as a general medical officer, a flight surgeon, and a residency-trained flight surgeon during his six years of active duty.  

In May 2009, one month prior to his discharge, he applied for VA benefits under the (at that time) newly-created and authorized post-9/11 GI Bill, which has been codified in 38 U.S.C.A. Chapter 33.  He submitted the appropriate documentation showing that he had been accepted into the Georgetown University College of Medicine for a full-time medical residency in Anesthesiology.  Although he reported he would be taking forty "clock hours" per week in this program, the Board takes judicial notice that such medical residency programs involve far greater than forty hours a week.  The enrollment certification from the College of Medicine reflects that the enrollment for each year of the three year program ran from July 1st through June 30th.  

The enrollment certifications for each of the three years also provide that the program did not involve any tuition or fees.  The Veteran was requesting Chapter 33 funding for the housing allowance and book stipend only.  

Governing law and regulation provides in pertinent part that Veterans who qualify for Chapter 33 assistance will receive a lump sum stipend for "each quarter, semester, or term, as applicable," for "books, supplies, equipment, and other educational costs."  The maximum amount payable for an entire year of full-time study is $1000.  38 U.S.C.A. § 3313(c)(iv); 38 C.F.R. § 21.9640(b).  Additionally, the implementing regulation provides that VA will make a lump sum payment for the entire term to an eligible individual, for the appropriate amount for books, supplies, equipment, and other educational costs.  38 C.F.R. § 21.9680(b)(3).

The RO paid the full book stipend of $1000 for the Veteran's first year in the program, and the third year in the program.  For the second year, however, the RO paid only $500.  The explanations provided by the RO for this reduced payment are varied, however, it appears that because the Veteran's program ran from July through June, and the VA's definition of the school year runs from August through July, a problem with the computerized calculations used by the VA's education service arose.  Indeed, the record reflects that the $500 which was paid to the Veteran during his second year of the residency program required a manual over-ride on the part of RO personnel.  

Generally, VA adjudication principles dictate that when two potential benefits are appropriate, the Veteran should receive the higher benefit.  Congress explicitly intended the Post-9/11 GI Bill to be an expansion of VA educational assistance, compared with the immediately preceding programs.  Indeed, the monetary support provided to claimants under this Bill is substantially more generous than that provided by previous VA education programs.  In enacting the Bill, Congress made findings including the following:

(1) On September 11, 2001, terrorists attacked the United States, and the brave members of the Armed Forces of the United States were called to the defense of the Nation. 
(2) Service on active duty in the Armed Forces has been especially arduous for the members of the Armed Forces since September 11, 2001. . . .
(6) It is in the national interest for the United States to provide veterans who serve on active duty in the Armed Forces after September 11, 2001, with enhanced educational assistance benefits that are worthy of such service and are commensurate with the educational assistance benefits provided by a grateful Nation to veterans of World War II. Pub.L. 110-252, Title V, § 5002, June 30, 2008, 122 Stat. 2357. 

As set forth above, the Veteran applied for Chapter 33 benefits and was approved for them.  Applicable regulations provide that in administering Chapter 33 benefits, the VA will award educational assistance which includes a lump sum payment of a book stipend for the entire term at issue.  Because the book stipend benefit which the Veteran is contesting is paid in the form of a lump sum, and because his entire term consisted of one whole year, the Board finds that the focus on exactly which month the term began in was misplaced in this case.  The Veteran attended the anesthesia residency program under the auspices of Chapter 33 for three entire years, or "terms" in the specific lingo of Chapter 33.  Thus, the particular lump sum payment at issue was payable once a year, representing twelve months of study/program attendance.  While the RO's focus on which month the year, or term, started would be entirely appropriate in the case of a monthly payment, in the case of a single lump sum payment for the term of one year, it is the year, rather than the particular month which should define the focus of this analysis.  

Thus, in the final analysis, the Veteran attended a full-time program for which the book stipend was payable for three terms of one year each.  He therefore is entitled to three lump sum payments of $1000 each.  He was paid $2500, although he was entitled to $3000.  The Board therefore holds that the VA still owes the Veteran $500 for the full book stipend to complete its obligation to him under Chapter 33.  

The Board acknowledges that we have the benefit of hindsight in rendering this grant.  Because we know that the Veteran in fact completed his residency program for the second year, we can unequivocally state that he should have received and was entitled to a book stipend for this period of time.  The Board is familiar with the many cases of Veterans who drop in and out of school, causing overpayments which must then be recouped.  We can therefore understand the RO's caution in issuing lump sum benefits in cases like this one, which do not neatly fit the usual mold, and which are difficult to program into the computerized analysis.  However, because the Veteran did complete his program, the legislative intention of the Congress is clear that he should receive the full book stipend for a full year's worth of education.  The appeal is therefore granted.


ORDER

VA owes the Veteran $500 in full payment of the book stipend for the academic year 2010-2011.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


